Citation Nr: 0628618	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  04-38 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Illiana Health Care System in 
Danville, Illinois


THE ISSUE

Entitlement to payment or reimbursement for the costs of 
private health care rendered by Graham Hospital in January 
2005.


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to October 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 decision of the VA Illiana 
Health Care System in Danville, Illinois (VAIHCS).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks reimbursement of medical expenses incurred 
at a private medical facility, Graham Hospital, on January 9, 
2005.  On his February 2005 notice of disagreement, the 
veteran indicated that prior authorization was obtained and 
that he was treated for an Agent Orange rash and he is 
service-connected for Agent Orange.

Initially, the Board must address the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005)), which imposes 
obligations on VA in terms of its duties to notify and assist 
claimants.  A review of the file reveals that the veteran has 
not been properly notified of the provisions of the VCAA.  
Therefore, it is apparent that the Board must remand this 
case to ensure that the veteran is properly notified of the 
VCAA and to determine whether all evidence needed to consider 
the claim has been obtained.  

In addition, the record reflects that the veteran's claim for 
reimbursement for unauthorized medical expenses was denied 
under the provisions of 38 U.S.C.A. § 1725 (West 2002); 38 
C.F.R. §§ 17.1000 through 17.1008 (2006).  However, it does 
not appear that the claim was adjudicated under the 
provisions of 38 U.S.C.A. §§ 1703, 1728 (West 2002); 38 
C.F.R. §§ 17.52, 17.120 (2006).  

Further, the Board notes that, in the February 14, 2005 
decision, the reason offered for the VAIHCS' decision that 
denied the veteran's claim was that the veteran had other 
health coverage and in the Summary of Evidence and 
Adjudicative Action, the reasons offered also included that 
VA facilities were available.  However, no detail was 
provided and no reasons and bases were included as to how 
this determination was reached.  The Board believes this must 
be done prior to appellate consideration of the veteran's 
claim.  

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  Development contemplated by the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) should be undertaken, 
including, but not limited to, informing 
the veteran of the information and 
evidence not of record (1) that is 
necessary to substantiate the claim; (2) 
that VA will seek to obtain; and (3) that 
the claimant is expected to provide.  The 
veteran should also be advised to provide 
any evidence in his possession that 
pertains to the claim.  

2.  The case should again be reviewed on 
the basis of the additional evidence, 
including consideration of 38 U.S.C.A. 
§§ 1703, 1728; 38 C.F.R. §§ 17.52, 
17.120.  If the benefit sought is not 
granted in full, the veteran should be 
furnished a Supplemental Statement of the 
Case (SSOC), and be afforded an 
appropriate opportunity to respond before 
the record is returned to the Board for 
further review.  The SSOC must contain a 
clear explanation of why the claim was 
denied, including what private health 
insurance the veteran has and which VA 
facilities were considered available.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



